STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

JOHN    LAMARTINA                                                                       NO.         2022    CA       0290

VERSUS


WYNNE,       GOUX, &             LOBELLO,
ATTORNEYS             AT    LAW,     L. L. C.,
VINCENT          F.    WYNNE,        JR.,     ESQ.                                 SEPTEMBER 23,                 2022
AND    SHANNON             K.    LOWRY,      ESQ.



In    Re:             John       LaMartina,            applying       for     rehearing,            22nd    Judicial
                      District            Court,    Parish      of    St.    Tammany,         No.    2017- 10319.




BEFORE:               McCLENDON,            WELCH,      AND    LANIER,       JJ.


        APPLICATION                  FOR     REHEARING         GRANTED;        APPEAL         REINSTATED.               We

hereby       reinstate               the    appeal.           New briefing          delays          are    to    be    set

by    this        court'        s   Clerk' s        Office.          If     applicable,         appellant             must

file        separate             motions         for    reinstatement              of   the     right           to    oral


argument          and the right to file a reply brief.

                                                              PMC
                                                              JEW
                                                              WIL




COURT       OF    APPEAL,            FIRST    CIRCUIT




4U                Y
                 FOR
                       CLERK
                           THE
                                     OF
                                    COURT
                                           COUR